EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Jae Youn Kim on 04/05/2022.
The application has been amended as follows: 
Claim 7, lime 4 recites in part “wherein the at least on concave notch” and is amended to recite “wherein the at least one concave slot”.
Claim 7, lines 4-5 recites in part “recessed inwards from an outer surface of the connector” and is amended to recite “recessed inwards from the outer surface of the concave connector”.
Claim 7, line 5 recites in part “recessed outwards from an inner surface of the connector” and is amended to recite in part “recessed outwards from the inner surface of the concave connector”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 6-10 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest a bone fixation screw structure comprising: a receiver configured to provide a space in which a bone screw is seated at a lower end thereof, a plurality of pairs of openings formed at facing sides of the receiver and provided in an open form along a longitudinal direction of the receiver; and a pair of closures formed at remaining facing sides of the receiver and provided in a closed form along the longitudinal direction of the receiver, wherein a pair of concave portions is formed to face each other in each of the pair of closures, wherein the pair of concave portions is provided in a form that is recessed toward a center direction, wherein the pair of concave portions facing each other is connected to each other via a concave connector, wherein the concave connector is formed at a position at which a width of the pair of closures is narrowest and connects each bottom of the pair of concave portions, wherein the pair of concave portions is disposed symmetrically with respect to the concave connector interposed therebetween, and wherein the concave connector is configured to be cut, such that, when the concave connector is cut, the bone fixation screw structure is converted from a closed type into an open type.
Stokes et al. (U.S. Publication No.2016/0008034 A1; hereinafter “Stokes”) discloses the claimed invention except for wherein the pair of concave portions facing each other is connected to each other via a concave connector, wherein the concave connector is formed at a position at which a width of the pair of closures is narrowest and connects each bottom of the pair of concave portions, wherein the pair of concave portions is disposed symmetrically with respect to the concave connector interposed therebetween.  Stokes’s concave connector (ring 210) is disposed on the end of sleeves 102, 103 (as shown in Figure 2C) and fails to disclose the features disclosed above.  Stoke further fails to disclose wherein the concave connector is configured to be cut, such that, when the concave connector is cut, the bone fixation screw structure is converted from a closed type into an open type.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is (571)270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773